DETAILED ACTION
Claims 1-4, 6-11, 13-18 and 20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6-9, 13-16 and 20 are allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Phil Du on 8/16/22.

In the Claims

1.     (Currently Amended) A method of operating a computer system, comprising: 
determining, at a testing platform, one or more feature components of firmware of a baseboard management controller (BMC) to be tested; 
determining a respective quality assurance (QA) category from a plurality of QA categories for each of the one or more feature components, wherein each of the plurality of QA categories is associated with a set of feature components and a set of test cases; 
determining respective at least one test case for each of the one or more feature components based on the respective QA category of the each feature component, wherein the respective at least one test case specifies hardware and a procedure to be used to test the each feature component;
generating a test pass of the firmware including the respective at least one test case for each of the one or more feature components;
determining a respective hardware component required for each of test cases in the test pass; 
identifying the collection of hardware components including each respective hardware component required; and 
determining a specific hardware configuration corresponding to the collection of hardware components, wherein the test pass further identifies the hardware configuration; 
selecting a test site from a plurality of test sites each having a respective tester device;
generating, at the testing platform, a script that includes the specific hardware configuration for selecting the test machine and that instructs a tester device of the selected test site to install the firmware on the test machine and to execute the one or more of the respective test cases upon the test machine; 
sending the script from the test platform to the tester device; 
selecting, at the tester device and in response to receiving the script, the test machine from a collection of available test machines and for receiving tests associated with the one or more of the respective test cases;
assembling the test machine at the selected test site, the test machine implementing the specific hardware configuration and being installed firmware of a baseboard management controller (BMC), the tester device testing the firmware of BMC installed on the test machine; and 
executing the script at the tester device such that the firmware of the BMC installed on the test machine is being tested and receives the tests associated with the one or more of the respective test cases.  
  
2. (Original)	The method of claim 1, wherein the one or more feature components are determined from a collection of feature components based on a configuration of the firmware.  
  
3-5.    (Canceled)  	 
  
6. (Currently Amended)	The method of claim 1[[4]], further comprising: sending the test pass to one or more remote locations for selection of a test machine and execution of test cases included in the test pass.  
  
7. (Original)	The method of claim 6, wherein the one or more remote locations includes a first remote location and a second remote locations, wherein a first subset of the test cases included in the test pass is executed on a test machine having the hardware configuration identified by the test pass, wherein a second subset of the test cases included in the test pass is executed on another test machine having the hardware configuration identified by the test pass.  
  
8. (Currently Amended) An apparatus, comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
determine, at a testing platform, one or more feature components of firmware of a baseboard management controller (BMC) to be tested; 
determine a respective quality assurance (QA) category from a plurality of QA categories for each of the one or more feature components, wherein each of the plurality of QA categories is associated with a set of feature components and a set of the test cases; 
determine respective at least one test case for each of the one or more feature components based on the respective QA category of the each feature component, wherein the respective at least one test case specifies hardware and a procedure to be used to test the each feature component;
generate a test pass of the firmware including the respective at least one test case for each of the one or more feature components;
determine a respective hardware component required for each of test cases in the test pass; 
identify the collection of hardware components including each respective hardware component required; and
determine a specific hardware configuration corresponding to the collection of hardware components, wherein the test pass further identifies the hardware configuration;
select a test site from a plurality of test sites each having a respective tester device;
generate, at the testing platform, a script that includes the specific hardware configuration for selecting the test machine and that instructs a tester device to install the firmware on the test machine and to execute the one or more of the respective test cases upon the test machine; 
send the script from the test platform to the tester device; 
select, at the tester device and in response to receiving the script, the test machine from a collection of available test machines and for receiving tests associated with the one or more of the respective test cases;
assemble the test machine at the selected test site, the test machine implementing the specific hardware configuration and being installed firmware of baseboard management controller (BMC), the tester device testing the firmware of BMC installed on the test machine; and 
execute the script at the tester device such that the firmware of the BMC installed on the test machine is being tested and receives the tests associated with the one or more of the respective test cases.
  
9. (Original)	The apparatus of claim 8, wherein the one or more feature components are determined from a collection of feature components based on a configuration of the firmware.  
  
10-12.     (Canceled)   
  
13. (Currently Amended)	The apparatus of claim 8[[11]], wherein the at least one processor is further configured to: send the test pass to one or more remote locations for selection of a test machine and execution of the test cases included in the test pass.  
  
14. (Original)	 The apparatus of claim 13, wherein the one or more remote locations includes a first remote location and a second remote locations, wherein a first subset of the test cases included in the test pass is executed on a test machine having the hardware configuration identified by the test pass, wherein a second subset of the test cases included in the test pass is executed on another test machine having the hardware configuration identified by the test pass.  
  
15. (Currently Amended) A non-transitory computer-readable medium storing computer executable code for operating a testing platform, comprising code to: 
determine one or more feature components of firmware of a baseboard management controller (BMC) to be tested; 
determine a respective quality assurance (QA) category from a plurality of QA categories for each of the one or more feature components, wherein each of the plurality of QA categories is associated with a set of feature components and a set of the test cases; 
determine respective at least one test case for each of the one or more feature components based on the respective QA category of the each feature component, wherein the respective at least one test case specifies hardware and a procedure to be used to test the each feature component;
generate a test pass of the firmware including the respective at least one test case for each of the one or more feature components;
determine a respective hardware component required for each of test cases in the test pass; 
identify the collection of hardware components including each respective hardware component required; and
determine a specific hardware configuration corresponding to the collection of hardware components, wherein the test pass further identifies the hardware configuration;
select a test site from a plurality of test sites each having a respective tester device;
generate, at the testing platform, a script that includes the specific hardware configuration for selecting the test machine and that instructs a tester device to install the firmware on the test machine and to execute the one or more of the respective test cases upon the test machine; 
send the script from the test platform to the tester device; 
select, at the tester device and in response to receiving the script, the test machine from a collection of available test machines and for receiving tests associated with the one or more of the respective test cases;
assemble the test machine at the selected test site, the test machine implementing the specific hardware configuration and being installed firmware of a baseboard management controller (BMC), the tester device testing the firmware of BMC installed on the test machine; and 
execute the script at the tester device such that the firmware of the BMC installed on the test machine is being tested and receives the tests associated with the one or more of the respective test cases.

16. (Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the one or more feature components are determined from a collection of feature components based on a configuration of the firmware.  
  
17-19.     (Canceled)  
  
20. (Currently Amended) The non-transitory computer-readable medium of claim 15[[18]], wherein the code is further configured to: send the test pass to one or more remote locations for selection of a test machine and execution of the test cases included in the test pass. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193